Blanchard, J. (dissenting).
Action is brought by the "lessor’s assignee against the lessee for two months’ rent, •computed pro rata, upon a lease providing for the payment -of rent at $2,500' per annum, payable monthly. It was provided in the lease that “the owner shall allow the tenant •the sum of one hundred and fifty dollars per year from the aforesaid mentioned rent for repairs, lighting the halls and keeping the hall and stairs clean at all times, which the •¡Tenant hereby agrees to do, such sum to be deducted in *240equal monthly parts from the rent when due.” From a judgment in favor of the plaintiff the defendants appeal.
The clause under discussion, inserted after the usual covenants of the lessee regarding repairs and care of the premises, was intended to liquidate the cost of said services and to impose the burden thereof upon the landlord and to specify the time of payment. The provision that an equal monthly part of said sum should be deducted from the rent was not intended to alter the amount of the monthly rent, but merely to direct a recoupment of a certain sum against the monthly rent. It seems clear that, if the lessee had desired to plead this provision, he should have pleaded it as a counterclaim and not as a defense. Thomson-Houston Electric Co. v. Durant L. I. Co., 144 N. Y. 34, 44; Ely v. Spiero, 28 App. Div. 485. It results, therefore, that the plaintiff properly brought action for the undiminished amount of rent, and that, upon the evidence that no consideration had been given for which the landlord was bound by the lease to reimburse the defendant, the trial court rightly gave judgment for the plaintiff.
The judgment should be affirmed, with costs.
Judgment reduced to $391.66, less defendants’ costs in the court below, and as so modified affirmed, with costs to appellants.